Dykman, J.
This is an action for the recovery of damages resulting to the assignors of the plaintiff from a fraudulent conspiracy to cheat and defraud, made and carried out by the defendant.
The action was here before on an appeal from a judgment entered in favor of the defendant upon a dismissal of the complaint, on the ground of its failure to state a cause of action.
That judgment was reversed and a new trial has been now had, and the complaint has been dismissed upon the merits, by reason of the failure of proof to substantiate the plaintiff’s case.
An examination of the case discloses a failure of proof sufficient to sustain the cause of action set up in the complaint, and the same was therefore’ oroperly dismissed.
The judgment should be affirmed, with costs.